 

|N THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVANIA

 

AMAL|A KLlNE, : ' civil Nc. 3:1s-cv-1938
Piaintifr § " (Jucgc Mariann
v. § Fn_F_=o
» sCRANTON
lcER LoRr LYNDE, rcr.,
PARoLE oFF c l w 232016
f ll
Defendants . PER]HW&)`
EPUW CLERK

QRDER
ANo Now, this Y/'-¢eiay cr octcbcr, 2018, in accordance with the
Memorandum of the same date, |T |S HEREBY ORDERED THAT:

1. Plaintift’s motion to proceed in forma pauperis is construed as a motion to
proceed without full prepayment of fees and costs and the motion, (Doc. 2), is
GRANTED.

2. The complaint (Doc. 1) is deemed nled.

3. Plaintiff shall FlLE an amended complaint on or before November13l 2018.

4. The amended complaint shall contain the same case number that is presently
assigned to this action, 3:18-cv-1938, and shall be direct, concise, and shall
stand alone without reference to any other document ti|ed in this matter. See
FED. R. Clv. P. 8(d).

5. Fai|ure to timely tile an amended complaint will result in dismissal of this

action without further notice of 00

  

 

United States Dinstrict Judge

 

